. .   ,                       R-013



          TRI    NEYGENERAL
                TEXAS
Hon. Leslie      D. Williams   - Page 2   (V-306)


       a,s District Attorney to follow up applica-
       tions for clemency for persons convicted
       of felonies  in my court.    This is asual-
       ly done by correspondence,    but such pro-
       cedure is impossible in this case on ac-
       count of the issues involved and the pres-
       sure in connection therewith.     The Defend-
       ant in this case was a negro and great
       pressure was being applied by the Society
       for the Advancement of the Colored People
       and both the Board of Pardons and the Gov-
       ernor wishes to be in full possession     of
       all facts in the case before passing on
       the same. I certainly     would not have made
       the trips if I had not thought they were
       necessary ana in line of duty.”
                 Article   6820 of the Revised   Civil   Statutes
ia as follows:
               “All district   judges and district
       attorneys when engaged in the discharge
       of their official     duties in any county in
       this State other than the county of their
       residence,    shall be allowed their actual
      and necessary expenses while actually            en-
       gaged in the discharge of such duties,
      not to exceed four dollars         per day ror
       hotel bills,    and not to exceed four cents
      a mile when traveling       by railroad,     and
       not to exceed twenty cents a mile when
      traveling     by private conveyance, in. going
      to and returning from the plaoe where
       such duties are disoharged,        traveling    by
      the nearest practical       route.    Suoh offi-
      cers shall also receive        the actual and
      necessary postage, telegraph and tele-
      phone expenses incurred by them in the ac-
      tual discharge of their duties,           Suoh ex-
      penses shall be paid by the State upon
      the sworn and itemized account of each
      district    judge or attorney entitled        there-
      to, showing such expenses.          In districts
      containing more than one county, such ex-
      penses shall never exceed in any one year
      8100.00 for each county in t’he district;
      providea that no d~istrict judge or attor-
      ney shalL receive more than $SOO,OO in any
-_.   .



          Hoa, Leslie   D. Willians   - Page 3    (V-306)


                one year under the provisions     of this
                article.   ‘:‘he account for saic3 services
                shall be recorded in tho official      min-
                utes of the district    court of tb.s coun-
                ty in which such judge or attorney re-
                sides, respectively,     (Acts 1923,p.50)”
                       Undoubtedly, this arti,@& authorizes      you as I
          District  Attorney to receive your actual and necessary
          expenses while actually   eagaged’in  the discharge of your
          official  duties in aay county in the State other than
          the county of your Pesidence,.,   We ~eannot be specific   as
          to items fop the reasoh that you state no items*
          inion No.. k&30 by this department cocstruing    this ,i%!?-
          cle with respebt to the expense acoount of a Distrj$t
          Attorney, it was said:
                        “In view of the foregai,Rg author-
                ities it is the opj,nisn of this depart-
                ment, that the Distpiat Attortley My
                collect   his aotual and neCeSSary expense
                while actually    engaged in discharge of
                such duties not to exceed the amount
                prescribed   by law,”
                        In the light of the plain languap of the
          statute and its oofgtru, tion in the opihion above cited,
          we answer your inquiry Pn the affirmative.      You are eni
          titled   to charge and receive your actual and necessary
          expenses while en-a;;;ed !.n ;?ischarCe of your duties in
          counties outside of your ho:le county, not to exceed, of
          course, the lim~itstions na to amounts specified     in the
          statute.


                       A District Atterney is entitled    tP
                be paid all actual and necessary expenses
                incurred by him in the Qischarge of his
                duties in couaties outside of his home
                county not to exceed the limitation    as to
                amounts contained in the statute,     Art*
                6820, Rev, Civ, Stati
                                                 Yours very tfuly,
                                           ATTQRNEYGEmRAL OF TEXAS


          ATTORNEY
                 Gl@ItRAL
          OS:wb